Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is continuation of parent application 15/205410.
Specification 
The specification filed on October 01, 2020 is accepted. 
Drawings
The drawings filed on October 01, 2020 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020, 04/14/2021 and 09/16/2021 was filed after the mailing date of the application no. 17060363 on 10/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10841097. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of co-pending application 17/060363 are anticipated by the claims 1-14 of US patent No. 10841097. Claims of instant application are effectively a subset of the claims in the patent. Thus, the claims recited in the instant application are anticipated by the claims recited in the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 8 recites a processor, however, since the specification (see para [0065] of instant application) does not limit the processor to be only hardware broadly interpreted it also encompass software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software". Dependent claims 9-14 are also rejected under 35 USC 101, because they do not cure the deficiencies of independent claims 8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 line 8 recites the limitation "the plurality of hash path values".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 8 last limitation recites the limitation "the receiving device".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20150006899) in view of Cook et al (hereinafter Cook) (US 8726009) and further in view of Daniel et al (hereinafter Daniel) (US 20180025166).
1 Seo teaches a method for verification of a data value via a Merkle root, comprising (Seo [abstract] a method of verifying signature information may involves receiving signature information with respect to a predetermined number of data segments);
generating, by the hashing module executed by the processor of the processing server, a subsequent hash value via the application of the hashing algorithm to a combination of the first hash value and a first of the plurality of hash path values (Seo Fig 8 block (m1, h1, h12...h1234) and associated text on [0141] the subsequent hash value is calculated based on the first hash value as seen in the fig 8 from message m1 first hash value is calculated and from that value subsequent hash values are calculated);
repeating, by the hashing module of the processing server, generation of the subsequent hash value using a combination of the next hash path value of the plurality of hash path values and the most recent subsequent hash value (Seo Fig 8 block(m1, h1, h12...h1234) and associated text on [0141] the subsequent hash value is calculated based on the first hash value as seen in the fig 8 from message m1 first hash value is calculated and from that value subsequent hash values are calculated and this process continues until the last value);
 verifying, by a verification module executed by the processor of the processing server, that the data value matches a first data value based on a match of a Merkle root generated from the first data value and the last generated subsequent hash value (Seo  [0081-0082, 0086] the receiver validates the data segment by comparing the trapdoor hash value received with the base trapdoor hash value. See also Table 1 and on [0088] teaches generating and verifying signature information (i.e. second data value) with respect to a first data segment (i.e. first data segment). See on [0115] verifying a validity of signature information with respect to a data segment. See on [0126-0127] teaches signature information is generated based on construction of MHT with respect to data segment and recover may verify the validity of received data segment based on signature information. Furthermore on [0136-0139] receiving the plurality of hash value as referred h2 and h34 with respect to data segment m1 and hashing –collision inducing r (i.e. nonce). See also on [0061-0062] teaches receiving the data segment packet S1 and verify h (s1) is identical to H1 whether the data segment (i.e. Initial data value) S1 is valid. See on [0066, 0068 and 0070-0073] teaches MHT constructed from data segment (i.e. Initial data value) hash values of the MHT to be used for verifying a validity of a data segment are transmitted along with the corresponding data segment);	
Seo fails to explicitly teach generating, by a generation module of the processing server, a combined value by combining the data value and the nonce, generating, by a generation module executed by the processor of the processing server, a combined value by combining the second data value and the nonce, generating, by a hashing module of the processing server, a first hash value via application of a hashing algorithm to the combined value and wherein the hashing algorithm utilizes one or more one-way hash functions such that a value generated via the one or more one-way hash functions is irreversible and cannot be used solve for an initial value using the generated value, but Cook teaches generating, by a generation module executed by a processor of the processing server, a combined value by combining the second data value and the nonce (Cook on [Col 4 line 48-67] teaches salt hash process of combining random number (i.e. nonce) with data value to be hashed. See also Fig 1 block 35 and text on [Col 6 line 36-44 and Col 7 line 5-45] teaches a server computer for performing the operations);
 generating, by a hashing module executed by the processor of the processing server, a first hash value via application of a hashing algorithm to the combined value (Cook on [Col 4 line 48-67] teaches applying a hash function on combination of random number and data to be hashed, as Hash1 = hash (data )+ pad, where Pad is random number. See also Fig 1 block 35 and text on [Col 6 line 36-44 and Col 7 line 5-45] teaches a server computer for performing the operations).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cook into the teaching of Seo by combining the data value with nonce (Cook on [line 14-16]).
The combination of Seo and Cook fails to explicitly teach receiving, by the receiving device of the processing server, a blockchain comprised of a plurality of blocks, wherein one block of the plurality of blocks includes the Merkle root, however Daniel from analogous art teaches receiving, by the receiving device of the processing server, a blockchain comprised of a plurality of blocks, wherein one block of the plurality of blocks includes the Merkle root (Daniel Fig 2 block 220 and associated text on [0050] teaches the blockchain 220 is a distributed chain of block data structures accessed by a network of nodes, referred to here as a miner network 218. Each block in the blockchain 220 includes a plurality of transaction data structures, each transaction referring or relating to a prior transaction. For example, in one embodiment each blockchain includes a Merkle of hash or digest values).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Daniel into the combined teaching of Seo and Cook by receiving a blockchain containing a Merkle tree. One would be motivated to authenticate transaction using blockchain (Daniel on [0005]).

Regarding claim 8 Seo teaches a system for verification of a data value via a Merkle root (Seo on [abstract] apparatuses and methods of generating and verifying signature information for data authentication) comprising: 
generate a subsequent hash value via the application of the hashing algorithm to a combination of the first hash value and a first of the plurality of hash path values (Seo Fig 8 block (m1, h1, h12...h1234) and associated text on [0141] the subsequent hash value is calculated based on the first hash value as seen in the fig 8 from message m1 first hash value is calculated and from that value subsequent hash values are calculated);
and repeat the generation of the subsequent hash value using a combination of the next hash path value of the plurality of hash path values and the most recent subsequent hash value (Seo Fig 8 block(m1, h1, h12...h1234) and associated text on [0141] the subsequent hash value is calculated based on the first hash value as seen in the fig 8 from message m1 first hash value is calculated and from that value subsequent hash values are calculated and this process continues until the last value);
and a verification module executed by the processor of the processing server configured to verify that the data value matches a first data value based on a match of a Merkle root, generated from the first data value, and the last generated subsequent hash value (Seo [0081-0082, 0086] the receiver validates the data segment by comparing the trapdoor hash value received with the base trapdoor hash value. See also Table 1 and on [0088] teaches generating and verifying signature information (i.e. data value) with respect to a first data segment (i.e. initial data segment). See on [0115] verifying a validity of signature information with respect to a data segment. See on [0126-0127] teaches signature information is generated based on construction of MHT with respect to data segment and recover may verify the validity of received data segment based on signature information. Furthermore on [0136-0139] receiving the plurality of hash value as referred h2 and h34 with respect to data segment m1 and hashing –collision inducing r (i.e. nonce). See also on [0061-0062] teaches receiving the data segment packet S1 and verify h (s1) is identical to H1 whether the data segment (i.e. Initial data value) S1 is valid. See on [0066, 0068 and 0070-0073] teaches MHT constructed from data segment (i.e. Initial data value) hash values of the MHT to be used for verifying a validity of a data segment are transmitted along with the corresponding data segment);	
Seo teach generating, by a generation module of the processing server, a combined value by combining the data value and the nonce, but fails to explicitly teach a generation module executed by a  (Cook on [Col 4 line 48-67] teaches salt hash process of combining random number with data value to be hashed. See also Fig 1 block 35 and text on [Col 6 line 36-44 and Col 7 line 5-45] teaches a server computer for performing the operations);
a hashing module executed by the processor of the processing server configured to P03524-US-CONTAttorney Docket No. generate a first hash value via application of a hashing algorithm to the combined value (Cook on [Col 4 line 48-67] teaches applying a hash function on combination of random number and data to be hashed, as Hash1 = hash (data )+ pad, where Pad is random number. See also Fig 1 block 35 and text on [Col 6 line 36-44 and Col 7 line 5-45] teaches a server computer for performing the operations);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cook into the teaching of Seo by combining the data value with nonce (random number) to get the first hash value and utilizing one way hash function. One would be motivated to providing secure and verifiable data transmissions between Internet users (Cook on [line 14-16]).
The combination of Seo and Cook fails to explicitly teach receiving, by the receiving device of the processing server, a blockchain comprised of a plurality of blocks, wherein one block of the plurality of blocks includes the Merkle root, however Daniel from analogous art teaches receiving, by the receiving device of the processing server, a blockchain comprised of a plurality of blocks, wherein one block of the (Daniel Fig 2 block 220 and associated text on [0050] teaches the blockchain 220 is a distributed chain of block data structures accessed by a network of nodes, referred to here as a miner network 218. Each block in the blockchain 220 includes a plurality of transaction data structures, each transaction referring or relating to a prior transaction. For example, in one embodiment each blockchain includes a Merkle of hash or digest values).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Daniel into the combined teaching of Seo and Cook by receiving a blockchain containing a Merkle tree. One would be motivated to authenticate transaction using blockchain (Daniel on [0005]).

Regarding claims 2 and 9 the combination of Seo, Cook and Daniel teaches all the limitation of claim 1 and 8 respectively, Seo further teaches wherein the plurality of hash path values have a specified order (Seo Fig 8 block (h1, h12, h1234) and Fig 9 block (m1, h1, h12, h1234) show that the hash value are in specific order).
Regarding claims 3 and 10 the combination of Seo, Cook and Daniel teaches all the limitation of claim 2 and 9 respectively, Seo further teaches wherein the next hash path value of the plurality of hash path values is identified based on the specified order (Seo Fig 8 block (h1, h12, h1234) and Fig 9 block (m1, h1, h12, h1234) show that the next hash value is obtained from the last hash value in particular order).
Regarding claims 4 and 11 the combination of Seo, Cook and Daniel teaches all the limitation of claim 1 and 8 respectively, Cook further teaches wherein the nonce is a 256 bit random or pseudo-random (Cook on [Col 8 line 25-30] teaches 256-bit random number).
(Cook on [line 14-16]).
Regarding claims 5 and 12 the combination of Seo, Cook and Daniel  teaches all the limitation of claim 1 and 8 respectively, Seo further teaches data value as integer (Seo on [0088-0089] teaches an integer type set with respect to first data segment).
 Cook teaches wherein the nonce are integers (Cook on [Col 4 line 48-67] teaches salt hash process of combining random number (i.e. integer) with data value to be hashed);
and the combined value is generated by adding the nonce to the second data value (Cook on [Col 4 line 48-67] teaches salt hash process of combining random number with data value to be hashed).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Cook into the teaching of Seo by combining the data value with nonce as an integer. One would be motivated to providing secure and verifiable data transmissions between Internet users (Cook on [line 14-16]).
Regarding claim 6 and 13 the combination of Seo, Cook and Daniel teaches all the limitation of claim 1 and 8 respectively, Daniel further teaches executing, by a querying module executed by the processor of the processing server, a query on the blockchain to identify the one of the plurality of blocks (Daniel on [0055] teaches  the broker 200, miners 226, resource provider 214 and requester 210 can identify transactions in the blockchain 220 relating to the requester 210. See also on [0050-0051] teaches validating block of block chain and adding the validated block).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Daniel into the combined teaching of Seo and Cook by receiving a (Daniel on [0005]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20150006899) in view of Cook et al (hereinafter Cook) (US 8726009) in view of Daniel et al (hereinafter Daniel) (US 20180025166) and further in view of Smith et al (hereinafter Smith) (US 20170359374).

Regarding claim 7 and 14 the combination of Seo, Cook, Daniel teaches all the limitation of claim 1 and 8 respectively, the combination fails to explicitly teach receiving a block identifier, which is included in a block header of the one of the plurality of blocks, however Smith from analogous art teaches receiving a block identifier, which is included in a block header of the one of the plurality of blocks (Smith on [0079] teaches receiving identifier from the header of the new block of the blockchain).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Smith into the combined teaching of Seo, Cook and Daniel by receiving block identifier from the header of blockchain. One would be motivated to do so to secure blockchain from unauthorized access (Smith on [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vandervort (US 20170237570) is directed towards Methods and systems for providing secure recording of revisions made to electronic documents, using secure methods to validate the recorded changes, are disclosed. An electronic device making a change to an electronic . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOEEN KHAN/Examiner, Art Unit 2436        

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436